Third District Court of Appeal
                               State of Florida

                        Opinion filed December 28, 2016.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                                No. 3D16-897
                         Lower Tribunal No. 09-32799
                             ________________


                              Andy Rodriguez,
                                    Appellant,

                                        vs.

                            The State of Florida,
                                    Appellee.



      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from the
Circuit Court for Miami-Dade County, Jose L. Fernandez, Judge.

      Andy Rodriguez, in proper person.

     Pamela Jo Bondi, Attorney General, and Linda S. Katz, Assistant Attorney
General, for appellee.


Before SHEPHERD, LAGOA and EMAS, JJ.

      SHEPHERD, J.
      Andy Rodriguez appeals the summary denial of his motion for post-

conviction relief pursuant to Florida Rule of Criminal Procedure 3.850. In his

motion, Rodriguez raised nine claims. We affirm the denial of the motion as to

claims two through eight without further discussion. We ordered the State to

respond to claims one and nine. As to these claims, which the State contends are

refuted by the record, we reverse and remand for attachment of those portions of

the record which conclusively refute Rodriguez’s claims of ineffective assistance

of trial counsel for failing to move to suppress defendant’s incriminating

statements and for failing to object to the trial court giving a defective self-defense

jury instruction. Fla. R. App. P. 9.141(b)(2)(A),(D).

      Affirmed in part, reversed in part, and remanded.




                                          2